Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II (claims 16-20) in the reply filed on August 20, 2021 is acknowledged.  Applicant canceled non-elected claims 1-15.
In view of applicant’s argument, previous 103 rejection over Dell’orco (WO’692) in view of Dempsey’263 or Sommadossi’687 is hereby withdrawn (as argued by applicant, instant invention of claim 16 is supported in the provisional application 62/967,777, which was filed on January 30, 2020).  
Applicant states that this application is a continuation or divisional application of the prior-filed application (17/151,191). A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The subject matter of instant claim 20 is not supported in the parent application 17/151,191 (or in any of the provisional applications).
Due to the new grounds of rejections, previously indicated allowable subject matter of claim 20 is hereby withdrawn, and the following rejections are made non-final.
Claim Objections
Claim 20 is objected to because of the following informalities:  on line 4, applicant needs to insert --- (w/w) --- between “<50%” and “ribavirin”.  Appropriate correction is required.
Claims 23 and 24 are objected to because of the following informalities:  on line 1 of each of claims 23 and 24, applicant needs to insert --- aerosol --- between “liquid” and “composition”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Instant claims 16 and 20 (and their dependent claims) are drawn to a method of treating SARS-CoV-2 lung infection in a patient in need thereof by administering to a lung of such patient by inhalation an aerosol composition comprising ribavirin and an excipient.  Barnard et al (“Enhancement of the infectivity of SARS-COV in BALB/c mice by IMP dehydrogenase inhibitors, including ribavirin,” Antiviral Research vol.71 (2006), pg.53-63), which is one of the references cited by applicant in BACKGROUND of present specification, states (see abstract) that “[b]y not inhibiting viral replication in the lungs of infected mice, ribavirin treatment may have provided a continual source of stimulation for the inflammatory response thought to contribute to the pathogenesis of the infection.  Our data do not support the use of ribavirin or other IMP dehydrogenase inhibitors for treating SARS infections in humans.”  Applicant also cites several other references to support their position that the use of ribavirin in treating COVD-19 is not expected by skilled pulmonologists and infectious disease specialists to be successful in treating COVID-19.  The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970).  The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  See MPEP 2164.03.  Instant claims are not enabled due to the lack of direction provided by the inventor.  For example, present specification does not even disclose a proper dosage of ribavirin for treating SARS-CoV-2 lung infection by inhalation of the aerosol composition comprising ribavirin.  Although Example 7 titled “Coronavirus Infection” discloses administering Ribavirin dpi 2 p or 60 mg twice daily for 6 days, the example does not even state whether the 67-year old female had been diagnosed with SARS-CoV-2 (it does not even say that she has a lung infection).  It merely states that she developed symptoms of fever for 2 days, but fever can be caused by many different viral or bacterial infections.  Given the unpredictability of the art (as argued by applicant), and given the fact that applicant have not presented (in present specification) any data showing efficacy in their treatment, undue experimentation (involving clinical trials, for example) would be needed to determine the effectiveness of instant method.   Thus, instant specification does not teach those skilled in the art how to use the invention without undue experimentation under the enablement requirement of 35 USC 112.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high molecular weight” (as in “high molecular weight hyaluronan") in claim 17 is a relative term which renders the claim indefinite.  The term "high molecular weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "said another drug or excipient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dell’orco et al (WO 2017/085692 A1) in view of Cihlar et al (WO 2021/154687 A1).
Dell’orco teaches (claims 1-3) a pharmaceutical composition comprising fabricated particles having a mass median aerodynamic diameter ranging 0.5-6 m and comprising ribavirin and one or more excipients.  Dell’orco teaches (pg.14, lines 23-25) that the mass median aerodynamic diameter is used to describe an aerosolized powder (see also, pg.15, lines 21-23).  Dell’orco also teaches (claims 85-88 and 94) a method of ameliorating, preventing, reducing the incidence of or reducing the severity of respiratory infection-induced exacerbations of a respiratory disorder, such as SARS and coronavirus, in a subject comprising administering to the subject a therapeutically effective amount of tis pharmaceutical composition.  Dell’orco teaches (claims 95 and 98) that tis composition can be administered by inhalation from a dry powder inhaler.  
Dell’orco does not explicitly teach using its pharmaceutical composition comprising ribavirin in treating SARS-CoV-2 lung infection.  However, Cihlar et al (see [0002] and [0274]); see also [0186] of its provisional application 62/966,440 filed on January 27, 2020) teaches ribavirin as one of antiviral agents targeting 2019-nCoV (SARS-CoV-2).  Since Dell’orco already teaches that its ribavirin composition is used in treating a respiratory disorder such as SARS and coronavirus, it would have been obvious to one skilled in the art to administer Dell’orco’s composition containing ribavirin in treating coronavirus such as 2019-nCoV  (i.e., SARS-CoV-2) with a reasonable expectation of success.  Thus, Dell’orco in view of Cihlar renders obvious instant method of claims 16 and 18.
With respect to instant claim 17, Dell’orco teaches (pg.45, lines 24-31) that its pharmaceutical aerosol formulation can further contain a fluorocarbon (instant perfluorocarbon) as propellant, optionally in combination with a surfactant and/or a cosolvent.  Thus, Dell’orco in view of Cihlar renders obvious instant method of claim 17.  
With respect to instant claim 19, as discussed above, Dell’orco teaches that its pharmaceutical composition comprises fabricated particles having a mass median aerodynamic diameter ranging 0.5-6 m.  Such range overlaps with instant range of 0.1-5 microns, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Dell’orco teaches that for its dry powder composition, water is present in the amount of below about 1 wt.% (see claim 43).  Dell’orco also teaches (see claims 11-13) that its pharmaceutical composition can contain ribavirin in the amount of 1-100 wt.% (or 10-55 wt.%, or 20-50 wt.%).  Thus, Dell’orco in view of Cihlar renders obvious instant claim 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 17, 2021